Justice SAYLOR
concurring and dissenting.
I agree with the majority that the Superior Court erred in directing the juvenile court to change the goal to adoption. However, I also agree with the dissent that the trial court abused its discretion by failing to make statutorily-required findings. Thus, I believe that the Superior Court should have vacated the juvenile court’s order and remanded the matter for reconsideration in compliance with all pertinent statutory directives.
As Madame Justice Orie Melvin correctly points out, a juvenile court must make certain findings at a permanency hearing, including whether the child has been in foster care for at least fifteen out of the *1192last twenty-two months. See Dissenting Opinion, at 1197-99 (citing, inter alia, 42 Pa.C.S. § 6351(f)); In re J.T., 983 A.2d 771, 776 n. 9 (Pa.Super.2009). Indeed, Section 6351(f)(9) is one of the main statutory provisions on which Appellees argue that the Superior Court acted properly, as there is no dispute that R.J.T. was in foster care continuously for the twenty-four months leading up to the goal-change hearing. See Brief for R.J.T. at 11-13; Brief for Allegheny County Office of Children, Youth, & Families (“CYF”) at 6-9. That subsection specifies that, upon finding that the fifteen-month prerequisite is satisfied, the court must determine “whether the county agency has filed or sought to join a petition to terminate parental rights and to identify, recruit, process and approve a qualified family to adopt the child....” 42 Pa.C.S. § 6351(f)(9).1 The juvenile court, however, did not make such a determination, nor did it make other findings mandated by Section 6351(f)-such as the likely date by which the placement goal for the child might be achieved, see id. § 6351(f)(5)-or any of the findings required by 6351(f.l). Cf. Majority Opinion, at 1190 (“In this case, the trial court considered the various factors of § 6351(f), even if it failed to itemize its findings[.]”). It therefore appears that the Superior Court appropriately concluded that the court abused its discretion by failing to apply the law. See In re R.J.T., 990 A.2d 777, 787 (Pa.Super.2010). See generally Commonwealth v. Baird, 601 Pa. 625, 633, 975 A.2d 1113, 1118 (2009) (observing that a trial court’s failure to adhere to the law constitutes an abuse of discretion).
On the other hand, I am less certain than the dissent that the Superior Court acted properly in affirmatively directing the juvenile court to grant the goal-change petition, rather than simply to reconsider its decision in compliance with all pertinent aspects of Section 6351. The court-appointed expert testified that concurrent planning would be appropriate, where the goal could remain reunification while CYF petitioned to terminate parental rights under the Adoption Act, see 23 P.S. § 2511— a practice approved by this Court in S.E.G. Thus, it does not appear that the underlying circumstances necessarily warranted a goal change, as the juvenile court could reasonably have accepted the expert’s recommendation and denied such a change conditioned upon CYF’s filing a termination petition by a date certain.2 Ultimately, then, I believe that the appropriate action for this Court is to vacate the Superior Court’s order, and remand to that court with instructions to remand the matter to the juvenile court for reconsideration in compliance with Section 6351.3
*1193Accordingly, I join the majority’s disposition to the extent it results in a vacatur of the Superior Court’s order. However, I respectfully dissent from its conclusion that the juvenile court acted within its discretion in disposing of the agency’s petition. Thus, I cannot support reinstatement of the juvenile court’s order.

.I view this language as reflecting a legislative intention to comply with Section 103 of the federal Adoption and Safe Families Act of 1997 ("ASFA”), which requires that a termination petition be filed or joined once the fifteen-month precondition occurs. See Pub.L. No. 105-89 § 103, 111 Stat. 2115, 2118 (1997) (current version at 42 U.S.C. § 675(5)(E) (2010)). See generally In re S.E.G., 587 Pa. 568, 571, 901 A.2d 1017, 1019 (2006) ("In the years following the federal enactment of ASFA, Pennsylvania modified its statutes relating to dependent children to comport with the federal provisions.”); In re N.W., 859 A.2d 501, 508 (Pa.Super.2004) (recognizing a legislative intention that county agencies file an involuntary termination petition by the time the subject child has spent fifteen of the prior twenty-two months in foster care).


. Although CYF acknowledges that it had a duty to file such a petition at the fifteen-month mark, see Brief for CYF at 9, there is no indication in the record that the agency ever sought involuntary termination.


. It should be noted, however, that approximately two years have now elapsed since the January 2009 permanency hearing. Thus, re*1193consideration on the original record would be inappropriate, as the juvenile court’s decision concerning R.J.T.'s best interests would have to account for events that have transpired during the last two years. See generally N.T., Jan. 23, 2009, at 34 (reflecting the court-appointed expert's view that “definitive direction” concerning R.J.T.’s permanent home should be established by July 2009); id. at 28 (indicating the expert's intention to conduct an interactive evaluation between the foster parents and the child); In re R.J.T., No. JV-07-000237, at 5 (C.P.Allegheny, Jan. 23, 2007) (requiring a "[fjollow up” once the expert conducts such an evaluation).